The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bhattacharyya et al., US 2018/0303616 A1, which discloses receiving scan data of an anatomical region of resilient tissue and identifying a distinct portion of compromised resilient tissue from undisturbed healthy tissue (abstract; paragraphs 0177, 0265), determining an extent of a portion of compromised resilient tissue for removal (paragraphs 0179, 0265), generating a 3D image defining the compromised tissue as a complement to the removed compromised portion (paragraphs 0177, 0265, 0273), and forming a flexible implant as a solid volume defined by the generated 3D image [Figures 13-17; paragraphs 0011-0013, 0033-0034, 0073-0074 (hollow structures in some embodiments and solid structures in others), 0254, 0269+] for placement adjacent to a healthy skeletal member to occupy the same volume as the removed tissue it replaces [paragraphs 0033, 0177-0178, 0181 (“polyurethane”), 0198, 0242+ (urethane 0254, 0265+] by 3D printing with a medium of synthetic cartilage and/or biocompatible metal based on a cartilage type of the tissue being replaced [drawings; paragraphs 0004, 0010+, 0051, 0073+, 0180 (“ a biodegradable polymer, a metal, or a combination thereof”), 0183 (“collagen”), 0196 (“chondrogenic proteins”), 0223, 0228, 0266+, 0274].  Regarding claim 17, the flexible implant completely occupying a void defined by the removed compromised resilient tissue is explained in paragraphs 0265+ and 0274, for instance.  The further limitations of other claims are readily apparent (MPEP § 707) from the passages cited above.
Claims 8-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al., US 2018/0303616 A1.  Regarding claims 8-9, an extrusion nozzle, motor driven carriage, and rendering logic would have been obvious from paragraphs 0074+, 0080+, 0171+, and 0176, in order to form a solid layered implant (paragraphs 0271, 0274, 0278) having the prescribed shape for matching the bone defect.  Regarding claim 13, arthroscopic instruments would have been obvious for “general arthroplasty” (paragraph 0051).  Regarding claims 14-15, compromised tissue and 3D printed layers being segmented along healthy tissue boundaries perpendicular to an articulated bone surface would have been obvious in order to accommodate resection and/or excision tools and to facilitate snug insertion of the implant, with cylindrical and box-shaped embodiments illustrated in Figures 16 and 17.  Regarding claim 16, a 3D printed implant capable of withstanding joint forces or stresses between 6.7-10.0 MPa and contact pressures of 2-11 MPa would have been obvious from the intended use of the implant as part of an articulating joint (Figure 15; paragraphs 0051, 0274, 0279), with Bhattacharyya et al. specifying elastic moduli of different orders of magnitude (paragraph 0198).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al., US 2018/0303616 A1 in view of Sherwood et al., US 2003/0114936 A1.  Three-dimensionally printing cartilage, transitional, and bone regions was known in the art, as seen from Sherwood et al. [abstract; Figures 4a-4c; paragraphs 0006, 0016-0020, 0030-0031, 0058-0059 (mechanical strength, density, elasticity, gradients), 0088-0093, 0121, 0280] and would have been obvious in order to treat traumatic injuries and osteoarthritis (paragraph 0007), with further motivation (to combine) provided by Sherwood et al. being directed to similar materials, properties, and manufacturing methods (paragraphs 0029, 0033+, 0132, 0136+).
	Applicant’s remarks devote several paragraphs to mesh bags but overlook the solid volume implants of Bhattacharyya et al., such as the disc-shaped member 738 occupying the void between articulated (skeletal) vertebrae (Figure 15), osteo-implants for arthroplasty (paragraph 0051), and other embodiments referenced in the grounds of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774